department of the treasury internal_revenue_service washington d c date cc intl br number release date uilc internal_revenue_service national_office field_service_advice memorandum for from elizabeth g beck senior technical reviewer cc intl br subject this field_service_advice responds to the memorandum of your office dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend amount a amount b amount c amount d amount e amount f amount g amount h amount i amount j amount k amount l country a country b date date date date date date foreign_partner percent a percent b percent c percent d percent e percent f promoter state a u s corp u s partnership u s sub year year year a b c issue whether sec_482 may apply to prevent a misallocation of income and deductions when burned-out leveraged leases are contributed to a limited_liability corporation treated for federal_income_tax purposes as a partnership that is controlled by the contributing member and almost all of the phantom income from the leases is specially allocated to a foreign tax-exempt minority partner conclusion this is the type of transaction with which notice_95_53 is concerned and in the circumstances of this transaction case authority supports the application of sec_482 to reallocate the income attributable to the leases from the controlled limited_liability_company to the controlling contributing member facts a background this advice relates to a transaction designed to shift to a tax-exempt foreign_entity substantially_all of the taxable_income attributable to certain leveraged leases all of the depreciation_deductions attributable to the leases had already been recognized by the u s lessor when the transaction occurred beginning in year and during the following seven years u s corp a u s_corporation invested in leveraged leases the assets subject_to the leases were financed on a nonrecourse basis by third-party lenders the lessees are major corporations the lessees pay rent directly to the lenders in amounts that are sufficient to cover the required_payments due on the debt used to finance the lease assets because the rent payments from the lessees to the lenders benefit the lessor these payments constitute income to the lessor for each of the leveraged leases all amounts to be reported for income_tax purposes during the life of the lease including rent income depreciation and interest_expense were determined as of the closing date of each lease cash_flow to the lessor while the leases are in effect both before and after the lease assets have been fully depreciated is limited to the excess if any of rent payments over the debt service payments the taxable_income of the lessor arising from lease payments made after the lease assets have been fully depreciated is not accompanied by significant offsetting deductions or by any significant cash_flow to the lessor such taxable_income is sometimes referred to as phantom income the leases also provide for relatively large balloon payments to be made by the lessees at the end of the lease terms we understand that such payments would probably represent the exercise by the lessees of options to purchase the lease assets the taxable_income that would result from such payments would not be phantom income for the lessor because the lessor rather than the lenders would receive these balloon payments on date u s corp held certain leveraged leases number a through grantor trusts some of these leases number b had assets that were fully depreciated for tax purposes by owning these leases u s corp had for federal_income_tax purposes recognized depreciation_deductions on lease assets that significantly exceeded the lease income that it had recognized from the leases thus as of date u s corp’s ownership of these leases had allowed it to reduce the amount of federal_income_tax that it paid with respect to income unrelated to the leases these leases were scheduled to begin generating substantial taxable_income for u s corp in year this taxable_income would be phantom income u s corp would therefore need to pay the taxes with respect to this income out of other income unrelated to the leases this scheduled tax_liability would offset in part the tax benefits u s corp realized from depreciation_deductions in excess of lease income in the early years of the leases on date u s corp was contacted by representatives of promoter an investment banking firm these representatives proposed a plan for u s corp to contribute its interests in leases having fully-depreciated lease assets to a partnership under the plan substantially_all of the taxable lease income scheduled to be reported on u s corp's income_tax returns for year and subsequent years would be allocated by the partnership_agreement to a foreign_entity not subject_to u s tax which promoter would approach to become a partner a promotional booklet prepared by promoter described the substantial tax and accounting benefits available to u s corp from participating in the transaction the allocation of taxable_income to a foreign_partner would relieve u s corp of tax_liability for the taxable_income scheduled to be produced by the leases in addition and as a result of this reallocation of taxable_income u s corp could for financial_accounting purposes reduce its current_liability for tax and its book account for deferred income taxes this adjustment to the deferred_tax_account would generate substantial income for financial statement purposes the only cost to u s corp for participating in the transaction would be the payment of fees to promoter and to others for legal and professional services the amount of future income_tax_liability of u s corp that the transaction was designed to avoid greatly exceeded the fees u s corp would have to pay to participate in the transaction b the transaction u s corp chose to go forward with the transaction substantially as proposed by promoter on date u s corp and u s sub a wholly owned u s subsidiary of u s corp formed u s partnership u s sub files its income_tax return as part of a consolidated_group including its parent u s corp u s partnership is a state a limited_liability_company that elected to be treated as a partnership for federal_income_tax purposes u s partnership has its principal office in country a on date u s corp contributed to u s partnership its interest in certain leases number c all with fully depreciated assets the fair_market_value of the contributed lease assets on the date of contribution was approximately dollar_figureamount a u s sub contributed approximately dollar_figureamount b in cash three days later on date foreign_partner a country b bank was added to u s partnership and contributed capital of approximately dollar_figureamount c about percent of total contributed capital to u s partnership under the terms of u s partnership’s operating_agreement the agreement almost all percent a of u s partnership’s taxable_income for a specific year is to be allocated to foreign_partner however this amount is not related to the amount of cash to be distributed to foreign_partner in order to ensure that foreign_partner will earn a specified return percent b the agreement provides for the maintenance of a cash account for the foreign_partner the cash account was initially credited with foreign partner’s contribution to u s partnership it is subsequently increased each period to provide foreign partner’s specified return and decreased by any distributions to foreign_partner in addition foreign_partner is entitled to an annual distribution from u s partnership the priority_distribution which is based in part on the balance in the cash account the agreement provides for the mandatory redemption of foreign partner’s partnership_interest on date for cash equal to the balance in foreign partner’s capital_account however u s partnership’s allocation structure is designed so that foreign partner’s capital_account cannot exceed the specified return on foreign partner’s initial contribution under the agreement u s partnership's net_income each year and any disposition gains can only be allocated to foreign_partner to the extent necessary to provide the specified return any additional income or disposition gains are to be allocated to u s corp if u s partnership's assets are sold u s corp is to be allocated most of the appreciation in the assets under sec_704 to the extent there is any gain above the sec_704 built-in-gain the agreement provides that foreign_partner may share in the gain only to the extent necessary to generate the specified return the original cost of the assets subject_to the leases transferred to u s partnership was dollar_figureamount d at their inception these leases were scheduled to produce during the life of the leases dollar_figureamount e in net taxable_income at the date of transfer u s corp had recognized less than one-third of the gross taxable_income that the leases would produce during their term however by fully depreciating the assets subject_to the leases u s corp had claimed substantially_all of the deductions that would be attributable to these leases during their term at the date of transfer u s corp had claimed deductions in excess of income of dollar_figureamount f the substantial gross taxable_income that remained to be recognized during the lease terms was scheduled to offset the deductions in excess of income previously recognized by u s corp dollar_figureamount f and also to result in net taxable_income to u s corp of dollar_figureamount e accordingly a total of dollar_figureamount g in taxable_income was inherent in these lease agreements when they were transferred inasmuch as the lease assets were fully depreciated virtually all of this income was scheduled to be net taxable_income not all of this taxable_income was intended to be shifted to foreign_partner as noted above the lease agreements provide for certain balloon payments to be made at the end of the lease terms it appears that the cash_flow and taxable_income attributable to these end-of-lease payments will be allocated and distributed to u s corp because the distributions to be made to foreign_partner under the terms of the agreement are limited to the amounts necessary to repay foreign partner’s initial investment in u s partnership plus the specified return the transfer of the leases to u s partnership had no effect on the leases and did not change the rent payments being made by the lessees to the third-party lenders the limited cash_flow available from the leases during their term or the predetermined amounts attributable to the leases that are reportable for tax purposes as noted above the transaction was designed not only to avoid future taxable_income for u s corp but also to provide u s corp with substantial current income for financial statement purposes when the leases were transferred u s corp reduced the amount of the deferred tax accounts carried on its financial_accounting books for the transferred leases by about dollar_figureamount h as a result u s corp increased the income shown by its financial statements for the quarter ending date by dollar_figureamount h management of u s partnership is vested in a group of managers elected by u s corp u s sub and foreign_partner u s corp is entitled to elect three managers u s sub one and foreign_partner one the voting power of foreign_partner is limited to not more than percent c c allocations and management under the agreement for the first two tax years in which this arrangement was in place u s partnership reported taxable_income of dollar_figureamount i in year of which percent d was allocated to foreign_partner and of dollar_figureamount j in year of which percent e was allocated to foreign_partner taxable_income allocated to u s corp was dollar_figureamount k for year and dollar_figureamount l for year for the year and year tax years foreign_partner did not elect a manager for u s partnership law and analysis a introduction this transaction falls within the class of transactions that the service has characterized as lease strips or stripping transactions because the parties claim that one party foreign_partner realizes the income from property the leveraged leases and that another party u s corp is entitled to take related depreciation_deductions notice_95_53 1995_2_cb_334 as in this case such transactions usually involve a party that is not subject_to federal_income_tax or has available net operating losses the service believes the claimed tax treatment in these transactions improperly separates income from related deductions and that such transactions therefore do not produce the tax consequences desired by the parties id the service has announced that it intends to use the authorities available to it including sec_482 to insure that income is clearly reflected and to prevent the evasion of taxes id pincite the facts of this case are within the area of concern that sec_482 was intended to address as sec_482 was designed to prevent the avoidance of tax or the distortion_of_income by the shifting of profits from one business to another 305_f2d_681 9th cir authorities omitted b sec_482 -- generally sec_482 provides as follows in any case of two or more organizations trades_or_businesses owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions credits or allowances between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations trades_or_businesses the first requisite for applying sec_482 is that the taxes or income of two or more organizations trades_or_businesses be involved this phrase has been broadly construed thus sec_482 can be applied to reallocate income from a partnership to a corporate_partner of such partnership see eg aladdin industries inc v commissioner tcmemo_1981_245 sec_482 may also apply to reallocate income among corporate partners rodebaugh v commissioner tcmemo_1974_36 aff’d 518_f2d_73 6th cir another requisite for applying sec_482 to a transaction is that the transaction take place between two or more entities owned or controlled by the same interests in this case u s corp controls u s partnership by virtue of its percent f voting interest in u s partnership and the election by u s corp and u s sub of all of the managers of u s partnership where there are controlled transactions between two or more of the requisite entities the service may reallocate income in order to prevent evasion of taxes or clearly to reflect the income of any party to the controlled_transaction sec_482 c case authorities several cases have upheld the use of sec_482 to prevent taxpayers from artificially separating deductions from related_income in order to obtain tax benefits 80_tc_34 aff’d in relevant part 756_f2d_1430 9th cir cert_denied 474_us_1055 applied sec_482 to prevent the avoidance of taxes in foster expenses_incurred by a partnership in developing land for sale as residential property were used by the partners to reduce their individual income taxes then as the land was developed certain lots were transferred from the partnership to its controlled corporations in an effort to shift income and to split it among taxpayers subject_to a lower rate_of_tax f 2d pincite o nly highly appreciated_inventory pregnant with income was conveyed id citing t c pincite in these circumstances the transfers were held to have had no business function and their purpose was tax_avoidance id pincite the fact that the transfers were made as nonrecognition transactions under sec_351 and sec_1032 did not prevent the application of sec_482 to reallocate income derived from the disposition of the property acquired in such nonrecognition transactions id pincite citing rooney supra and sec_1_482-1 just as in foster the lease assets that u s corp transferred to u s partnership are pregnant with income all of which is attributable to u s corp’s business activities and all of which was predetermined as of the date the leases were executed and as in foster the fact that u s corp contributed its lease interests to u s partnership in a nonrecognition_transaction does not prevent the application of sec_482 to reallocate the income derived from the leases to u s corp when u s partnership seeks to dispose_of that income by allocating it to foreign_partner in this case there is no need for u s partnership to dispose_of property for income to be recognized the taxable_income that u s corp is seeking to shift is recognized automatically as the lease payments are made by the lessees to the third-party lenders it is the way that u s partnership disposes of the taxable_income that gives rise to a distortion in income because such disposition separates that income from its related deductions we believe that the fact that this distortion in u s corp’s income occurs over time as the lease payments are made and income is recognized is the same as the circumstances in foster there income that was allocated to the partnership that developed the land was recognized following the transfer of property over time as individual lots were sold by the transferee corporations thus the court_of_appeals held in foster that u nder sec_482 the commissioner may allocate income earned subsequent to the income evading event or transfer the fact that some of it is attributable to a time following the transfers makes no difference id pincite we are aware that the opinion of the tax_court in 84_tc_996 aff’d in part and rev’d in part 856_f2d_855 7th cir might be urged to stand for the proposition that the clear_reflection_of_income standard of sec_482 does not allow income to be reallocated unless a mismatching of income and expenses occurs within a single taxable_year as in rooney v united_states supra and in 198_f2d_214 2d cir rev’g 16_tc_882 cert_denied 344_us_874 in the rooney case individuals contributed all of the assets of their farming_business including a growing crop to their newly formed corporation in a non- recognition transaction under sec_351 the individuals took deductions for the expenses of raising the crop on their individual federal_income_tax returns and reported the income from the sale of the crop on the return of their new corporation the court upheld a reallocation under sec_482 of the crop expenses from the individuals to the corporation as necessary to prevent the distortion of true_taxable_income rooney corp supra f 2d pincite the central cuba sugar co case also concerned the transfer of a crop that was about to be harvested in this instance the transfer occurred under a plan_of_reorganization under sec_112 and was made for business reasons not primarily related to tax saving the court upheld the reallocation under sec_482 of the expenses related to the crop to the successor_corporation we do not believe eli lilly co limits the time within which the income distortion that sec_482 was designed to address must occur in eli lilly co the commissioner sought to reallocate to a u s_corporation income attributable to intangibles that had been transferred in a non-recognition transaction to the corporation’s wholly owned puerto rican subsidiary the tax_court did not allow the requested reallocation in eli lilly co the intangibles were transferred in the commissioner sought to reallocate income earned through the use of the intangibles in the manufacture and sale of products in and the tax_court contrasted the situation in rooney and central cuba sugar co where the transferor incurred the expenses of growing the crop and the transferee had only to sell the crop to realize the related_income id pincite with that in eli lilly co where all expenses related to the transferred intangibles were recovered by the transferor prior to the transfer of the intangibles id pincite the tax_court found that the expenses giving rise to the development of the intangibles simply are too remote in time to be matched with the income earned by the puerto rican subsidiary during the years at issue and that the transfer of intangibles did not create a mismatching of income and expenses id pincite emphasis added footnote omitted the tax_court pointed out that w e do not imply that the service’s authority to invoke sec_482 is limited to within a year period id at n citing 117_f2d_187 7th cir aff’41_bta_223 the facts regarding the transaction between u s corp and its controlled u s partnership give rise to a mismatch of expenses and income that creates the same type of distortion in income as occurred in rooney and central cuba sugar co although the distortion does not occur within a single tax_year however like the crops at issue in rooney and central cuba sugar co the leases transferred by u s corp have a predictable cycle of generating early expenses or tax deductions followed by taxable_income the only difference is that for the leases the cycle of expenses followed by income extends over more than one taxable_year the tax court’s opinion in eli lilly co rested on the critical issue of whether a mismatching of expenses and income resulting in a distortion_of_income had in fact occurred and not on whether there was a certain time following the transfer of an asset within which a distortion_of_income must occur in order to allow sec_482 to be applied eli lilly co supra pincite the passage of time in eli lilly co between when expenses related to the intangibles were incurred when the intangibles were transferred to another corporation and when the intangibles were used to earn the income the commissioner sought to reallocate was simply a factor that contributed to a finding that no mismatching of income and expenses had occurred id for the leases transferred in this case there can be no doubt that the expenses and income at issue are matched to the leases that were transferred because all of the lessor’s items of expense and income attributable to the leases were determined when the leases were executed we note also that even if eli lilly co were to be given an expansive reading so as to limit the use of the clear_reflection_of_income standard of sec_482 to cases in which a mismatching of income and expenses occurs in a single taxable_year there is no similar argument that can be made to limit the use of the tax_avoidance standard of sec_482 the decision of the u s court of claims in 643_f2d_747 cl_ct on remand cl_ct aff’d without op 732_f2d_168 fed cir also described the holdings in rooney and central cuba sugar co in somewhat limiting terms as involving a sharp separation of the expenses or costs of producing the gain from the gain itself with the service successfully using sec_482 to tie the costs and the gain to the same taxpayer and same year so that there could be a true reflection of income the ruddick corp court determined that absent the taint of tax_avoidance sec_482 could not be applied to prevent the distortion_of_income that was contemplated and authorized by congress when it provided for non-recognition for particular types of transactions id pincite in contrast we believe the form of the transaction in this case with its shifting of taxable_income but not cash_flow to a tax exempt entity results in a distortion_of_income not contemplated by congress when it enacted sec_721 and is in any event strong indication of the tax_avoidance purpose of the transaction another case exemplifying the use of sec_482 in circumstances analogous to the transaction at issue here is 67_tc_1022 a banking corporation distributed in_kind appreciated u s treasury obligations to its parent bank_holding_company which qualified for more favorable tax treatment than its subsidiary with regard to the gain that would be realized on the sale or redemption of these obligations the court sustained a sec_482 reallocation to the subsidiary bank of the income that was then recognized by the parent holding_company on the disposition of these obligations among the reasons for its decision the court found that the distribution_in_kind was motivated at least in part by the tax savings which would result upon the sale of such obligations by the holding_company id pincite the court reasoned that t he appreciation in the u s treasury obligations was attributable to the purchase of such obligations by the subsidiary bank it was the bank’s money that was invested and produced the income in fact it may be assumed that the bank paid its depositors for_the_use_of that money the corresponding income or gain was sought to be diverted to the parent holding_company prior to the sale of the obligations by the distribution of a dividend_in_kind this clearly resulted in the distortion of the income of the bank accordingly there were present in this case the prerequisites for the application of sec_482 id the court’s language in southern bancorporation again demonstrates the basis for applying sec_482 in this case the income from the leases transferred by u s corp is attributable to the purchase of the leases by u s corp it was u s corp’s money that was invested and produced the income the income was sought to be diverted prior to its recognition for federal_income_tax purposes by the contribution of the leases to u s partnership we believe this resulted in the distortion of the income of u s corp accordingly as in southern bancorporation there are present in this case the prerequisites for the application of sec_482 similarly in 79_f2d_234 2d cir cert_denied 296_us_645 a u s_corporation held appreciated stock which the court described as giving it an actual profit though yet unrealized for income_taxation the stock was transferred to a foreign_affiliate in exchange for a payment by the affiliate of an amount equal to the u s corporation’s cost_basis for the stock the court held that the term evasion of taxes as used in sec_45 the predecessor to present sec_482 was broad enough to include the avoidance of the realization for taxation of such a profit through its transfer to another branch of the same_business_enterprise another instructive case in which there was an attempt to avoid tax by shifting_of_income is 39_tc_348 aff’d 321_f2d_796 4th cir here one of three commonly owned corporations all engaged in car sales had a net_operating_loss_carryover to take advantage of this loss the inventories of unsold cars including replacements owned by the other two profitable corporations were transferred at cost to the loss_corporation these inventories had at the time they were transferred inherent profits after the profits from the sales of these inventories had overcome the deficit of the loss_corporation the inventories were returned to the other two corporations the tax_court held that the income from the sale of the transferred inventory was properly allocated under sec_482 to the original transferors the substance of this entire transaction was that profit which would otherwise have gone to petitioners the transferor corporations was received by georgia the loss_corporation as long as it could be offset by georgia’s net_operating_loss carryforward and no longer georgia used the established business of petitioners to sell their automobiles these business enterprises earned the income in question their facilities were used their business reputations were used all georgia did was procure title to the inventory we find this to be the type of tax_evasion which congress sought to remedy by enacting the predecessor of sec_482 t c pincite authority omitted the taxable_income u s corp seeks to shift to foreign_partner appears similarly limited to only the amount of income that is scheduled to be recognized under the leveraged leases without the receipt by the lessor of any significant cash_flow when the balloon payments at the end of the lease are made it appears from the agreement of u s partnership that the actual cash_flow scheduled to be received by the lessor as a result of such payments will be allocated and distributed to u s corp the taxpayer in ballentine motor co inc argued that sec_482 could not be applied to reallocate net_income that did not exist at the time the property was transferred the tax_court held that when as here assets from which income is expected are transferred from one business to another business both controlled by the same interests and the primary object of the transfer is tax_evasion by the shifting of anticipated profits as it was here that sec_482 is not rendered inapplicable merely because the profits to be shifted have not yet been realized id emphasis in original 44_tc_198 aff’d 346_f2d_704 6th cir also applied sec_482 to a comparable transaction here a corporation operating profitable drive-in theatres leased the operations of the theatres to a commonly owned corporation that was dormant and insolvent the two-year lease was designed to provide sufficient income to absorb most of the dormant corporation’s net_operating_loss the tax_court noted that the only change made after execution of the lease was the recording of the operations on the lessee corporation’s books of account and that the anticipated profits generated by the lessor corporation’s reputation and effort properly can be primarily attributed to the activities of the transferor_corporation t c pincite so too in the transfer of the leveraged leases from u s corp to u s partnership the agreement of u s partnership was designed to assign sufficient taxable_income to foreign_partner to absorb most of the taxable_income u s corp was scheduled to recognize without the receipt of any significant cash_flow the only change with respect to the performance of the lease agreements after they were transferred to u s partnership was that they were recorded on u s partnership’s books of account as in spicer theatre inc the lease profits properly can be attributed to the activities of u s corp see also 281_f2d_7 4th cir shifting of loss to a profitable corporation gave an artificial picture of the corporation’s true income that the commissioner was not required to accept many of the foregoing cases involve the application of sec_482 in circumstances that include nonrecognition transactions when necessary to prevent the avoidance of taxes or clearly to reflect income on this issue other supporting authorities include sec_1_482-1 temp sec_1 1t d iii sec_1_482-1 137_f2d_600 3rd cir aff’g 46_bta_562 cert_denied 320_us_794 556_f2d_889 8th cir aff'g a f t r 2d d minn and 811_f2d_543 10th cir aff’g 82_tc_830 d conclusion based on the facts provided we believe the net effect of u s corp’s transfer of leveraged leases to its controlled u s partnership and the shifting to foreign_partner of the significant taxable_income the leases are scheduled to produce with u s corp having already taken all available depreciation_deductions attributable to the lease assets results in a distortion of true_taxable_income and in tax_avoidance accordingly the taxable_income attributable to the leases may be allocated pursuant to the authority granted in sec_482 to u s corp the entity that was responsible for generating the taxable_income attributable to the leases and which has received the tax benefits of all of the depreciation_deductions attributable to the leases case development hazards and other considerations we note that the application of sec_482 to a stripping transaction does not preclude the application of other theories for example sec_482 applies whether or not a transaction is a sham or otherwise intended to evade or avoid tax sec_1_482-1 sec_482 may also apply whether or not a partnership allocation conforms to the requirements of sec_704 sec_1_704-1 if you have any further questions please call the branch telephone number of _____________________ elizabeth g beck senior technical reviewer branch office of associate chief_counsel international
